



COURT OF APPEAL FOR ONTARIO

CITATION: Chao v. Chao, 2017 ONCA 701

DATE: 20170912

DOCKET: C63275

Hoy A.C.J.O., van Rensburg and Roberts JJ.A.

BETWEEN

Anne Elizabeth Chao

Applicant (Respondent)

and

David Chih Ching Chao

Respondent (Appellant)

Alex Toolsie, for the appellant

Glenda D. McLeod, for the respondent

Heard: June 23, 2017

On appeal from the order of Justice D. A. Broad of the Superior
    Court of Justice at Kitchener, Ontario, dated December 20, 2016, with reasons
    reported at 2016 ONSC 7911.

van Rensburg J.A.:

A.

Overview

[1]

A husband and wife dispute property ownership following marriage
    breakdown. The parties were married in 1974. They separated in 2011 after 37
    years of marriage. There were four children of the marriage who are independent
    adults. The husband, who had worked in the computer industry, stopped working
    after losing his job in 1994. The wife worked full-time until 1978, after which
    she had some part-time work as a piano teacher.

[2]

The main issue in the matrimonial proceedings is how to
    characterize the more than $1.3 million in investments derived from money the
    husbands parents provided during the parties marriage. The disputed funds constituted
    the bulk of the parties assets. Some of the disputed funds were used to
    purchase two successive matrimonial homes. The larger part was invested and the
    income generated was used to pay the majority of the familys expenses. Some of
    the investments were in the husbands name, some were in the wifes name, and others
    were in the husband and wifes names jointly. Some accounts were in the joint
    names of one or both of the parties and one or more of their children.
[1]
On or about the time of separation, and without the wifes consent, the husband
    transferred more than $1 million of the investments to his mother or to
    accounts maintained by him with his mother or other family members
(in some cases after forging the wifes signature).
The husband
    contends that this occurred after the wife withdrew $32,000 from a jointly-held
    investment.

[3]

The husband argues that all the disputed investments were held in
    resulting trust for his parents or were loans that must be repaid to his mother
    (since his father is deceased). The wife argues that all of the advances were
    gifts to both parties and that there was no expectation of repayment.

[4]

On summary judgment the husband was ordered to pay the wife the sum of
$592,308 in equalization, as well as spousal support arrears and pre-judgment
    interest. The wife was also granted a charge over the former matrimonial home
    to secure payment of the equalization amount. The motion judge dismissed both
    parties claims for ongoing or lump sum spousal support.

[5]

The husbands appeal challenges the following: (1) the suitability of
    summary judgment; (2) the striking of portions of his affidavit dated August
    11, 2016; (3) the counting of dissipated assets and double counting; (4) the characterization
    of the investment monies; and (5) the appropriateness of granting security
    against the former matrimonial home.

[6]

For the reasons that follow, I would dismiss the appeal.

B.

Decision of the motion judge

[7]

The evidence before the motion judge consisted of affidavits of the
    parties and the affidavit of Lillian Chao, the husbands mother. The wife
    brought the summary judgment motion after the litigation had been outstanding
    for four years. The wife had filed a net family property statement, which she
    amended. The husband had made some financial disclosure, including in an
    affidavit of documents, but had not produced a net family property statement.
    Orders had been made against the husband compelling further financial
    disclosure as well as answers to undertakings and refusals on his questioning.

[8]

The wife moved to strike certain paragraphs of one of the husbands affidavits
    in which he sought to correct errors in the wifes net family property
    statement respecting the investment accounts. This was argued as a preliminary
    matter and addressed in the motion judges summary judgment reasons. The motion
    judge struck some, but not all, of the impugned paragraphs, on the basis that
    the husband had failed to provide full and complete disclosure of relevant
    documents as required by the
Family Law Rules
, O. Reg. 114/99, as
    amended.

[9]

In dealing with the property issues, after setting out the relevant
    legal principles, the motion judge endorsed the idea that the same factors and
    principles could be used to determine whether advances made by a parent were
    subject to a resulting trust or were loan advances. That is, he framed the
    issue as whether the parent intended to retain a hold on the amounts advanced
    (at para. 77). He then considered the following facts as relevant:

1.

the
    husband managed the investments without any consultation with his parents;

2.

the
    parties declared the associated interest and capital gains for income tax
    purposes;

3.

there
    were no contemporaneous documents evidencing a loan or any other hold on the
    amounts advanced by the husbands parents;

4.

there
    was no evidence of any statement or representation characterizing the advances
    at any time prior to separation;

5.

there
    was no demand for return of capital or income by Lillian Chao until after the
    separation;

6.

the
    demand for repayment was triggered by the wife withdrawing funds following
    separation;

7.

there
    was no evidence of any partial repayment at any time prior to separation;

8.

none
    of the income or capital gains earned on the investments was paid to the
    parents;

9.

there
    was no evidence of the parents inquiring about the investments;

10.

the monies were
    advanced by the husbands parents to help the parties out; and

11. the
    amounts comprising the sum of $99,582, which the husband characterized as an
    outstanding loan, had been advanced long ago and there was no evidence of any
    realistic expectation of repayment on the part of Lillian Chao.

[10]

The motion judge concluded that there were no issues of credibility
    requiring a trial since there was no real disagreement between the parties
    about what anyone said or did in relation to the advances and the investments.
    Rather, the disagreement between the parties related to their subjective
    beliefs and assumptions, which were largely irrelevant and did not require a
    trial to resolve (at para. 82).

[11]

The motion judge found that the presumption of resulting trust in favour
    of Lillian Chao had been rebutted. The various advances made by the husbands
    parents could not be characterized as held in resulting trust for the parents, or
    loans.

[12]

He also found that the monies from the husbands parents that went into
    the matrimonial homes, even if the advances were made to the husband, would in
    any event have lost their status as excluded assets under s. 4(2)(5) of the
Family
    Law Act
,

R.S.O. 1990, c. F.3
.

[13]

The motion judge found that, contrary to the wifes claim, the husband
    no longer had any beneficial interest in a property in Waterloo, accepting the
    husbands evidence that he had transferred his interest to his children who,
    over time, had transferred their interests back to their paternal grandmother. With
    respect to the husbands silver and gold interests, the motion judge accepted
    the silver had been gifted to the parties equally and was not satisfied that
    the gold was still in existence and in the possession of the husband.

[14]

The motion judge ordered the husband to pay the wife the sum of
$592,308 in equalization, spousal support arrears of $27,680, and pre-judgment
    interest totalling $34,795.28. He also granted the wife security over the former
    matrimonial home to secure payment of the equalization sum pursuant to s.
    9(1)(b) of the
Family Law Act
. The motion
    judge dismissed the parties claims for ongoing and lump sum spousal support.

C.

Analysis

(1)

Suitability of the Summary Judgment Procedure

[15]

Rule 16(6) of the
Family Law Rules
provides that, on a summary
    judgment motion, if there is no genuine issue requiring a trial of a claim or
    defence, the court shall make a final order.

[16]

The moving party bears the onus of showing there is no genuine issue requiring
    a trial. The responding party may not rest solely on mere allegations or
    denials, but shall set out, in an affidavit or other evidence, specific facts
    showing that there is a genuine issue for trial: r. 16(4.1).

[17]

The husband makes three related arguments disputing
    the appropriateness of summary judgment in this case.

[18]

First, the husband argues that a decision should
    not have been made without Lillian Chaos oral testimony, since her rights were
    affected by the judgment.

[19]

Lillian Chao swore an affidavit dated March 7,
    2013 that was appended as an exhibit to the husbands affidavit. The affidavit
    asserts continuing ownership of the monies given to the parties. Lillian Chao says
    that she and her husband provided monies for the purchase price of both matrimonial
    homes on the understanding that when the house was sold they would receive half
    of the proceeds. She also says that during 1986-1988 and from 1994 until the
    parties separation, she and her husband supported the parties living expenses
    by having the husband manage their investments and by gifting only the
    dividends, capital gains and interest to the husband. As evidence of a
    continuing interest in the monies, she asserts that she and her husband
    continued to include the investment income on the disputed funds in calculating
    the 10% of their annual income that they donated to charity. Her affidavit also
    states she and her husband made loans totalling $99,582.40 to the parties,
    which remain outstanding.

[20]

The husband asserts that the judgment effectively
    (if not legally) extinguishes Lillian Chaos entitlement to repayment of the
    disputed funds. While Lillian Chao as a non-party is not bound by the judgment
    and can still pursue a claim (a position endorsed by the wife on appeal), given
    his mothers advanced age, it would be practically difficult for her to proceed
    with a claim. He also asserts that an independent claim by his mother would be
    inconsistent with the overall purpose of summary judgment, which is to reduce,
    and not to promote, litigation.

[21]

I would not give effect to this argument. The
    summary judgment procedure was invoked by the wife at a time when all of the
    evidence she had been able to marshal about the investments was available, and
    when it was apparent that the husband would not provide any further disclosure.
    The wifes position was that the investments belonged to the parties, and not
    to the husbands parents, who had made advances as gifts to the family without
    expectation of repayment. The husband and mothers position was to the contrary,
    and it was up to them to ensure that her position was before the court, and to
    join her as a party to the extent her interests were implicated.

[22]

The appropriateness of adding a party to
    litigation cannot determine the suitability of summary judgment. While it may
    well have been preferable for Lillian Chao to have been a party to the
    proceeding, on a summary judgment motion, the court must decide the claims
    presented in the litigation on the evidence before it. The fact that the
    husband chose to put Lillian Chaos position before the court by affidavit
    without seeking to join her as a party, was not a basis for refusing summary
    judgment.

[23]

The husbands second and related argument is
    that summary judgment should not have been granted without requiring oral
    evidence from Lillian Chao either under r. 16(6.2) or in a directed trial. He
    argued that her affidavit did not provide complete information. However, the husband
    did not ask for his mother to provide oral evidence at the summary judgment
    motion. Instead he asserted, before the motion judge and on appeal, that his
    mother would be willing to attend
at a trial
to provide a complete account of the various advances that were made.

[24]

This argument ignores the requirement in summary
    judgment for each party to put its best foot forward:
Ramdial v.
    Davis
, 2015 ONCA 726, [2015] O.J. No. 5630 at para. 27. The
    husband cannot succeed on summary judgment by saying that further or better
    evidence would be available in the future. The motion judge was entitled to
    assume, as he did at para. 83 of his reasons, that the evidence before him was
    the best evidence available.

[25]

Lastly, the husband argues that it was an error
    to grant summary judgment since there were material facts in dispute. The husband
    relies on the statement articulated by this court and referred to in
Hryniak
    v. Mauldin
, 2014 SCC 7, [2014] 1 S.C.R. 87, at
    para. 48, that summary judgment is most often appropriate in document driven
    cases, with few witnesses and limited contentious factual issues.

[26]

I disagree. The decision in
Hryniak

clearly states that these articulated circumstances are
    helpful observations butshould not be taken as delineating firm categories of
    cases where summary judgment is and is not appropriate (at para. 48).

[27]

Hryniak
establishes, at para. 49, that
    there will be no genuine issue requiring a trial when:

[T]he judge is able to reach a fair and just
    determination on the merits on a motion for summary judgment. This will be the
    case when the process (1) allows the judge to make the necessary findings of
    fact, (2) allows the judge to apply the law to the facts, and (3) is a
    proportionate, more expeditious and less expensive means to achieve a just
    result.

[28]

Similar principles apply to summary judgment
    motions under the
Family Law Rules
:
Ramdial
    v. Davis
, at para. 29.

[29]

Considering these goals, I see no error in the
    motion judges decision to grant summary judgment. He concluded that there are
    no issues of credibility which would require a trial relating to the proper
    characterization of the advances made by the respondents parents (at para.
    82). He noted:

There is no real disagreement between the
    parties, or between the applicant and Lillian Chao, on what anyone said or did
    in relation to the advances and the investments. The disagreement between the
    parties relates to their subjective beliefs and assumptions which are largely
    irrelevant. A trial is not necessary to resolve the dispute about the parties
    subjective beliefs and assumptions.

[30]

Contrary to the husbands assertion, the motion
    judge found that there were no material facts in dispute. It is not that he
    disbelieved Lillian Chaos evidence about her
subjective
belief at the time she swore her affidavit, that she retained some
    interest in the monies. Rather, he concluded that the
objective

evidence  the absence of any contemporaneous documents
    evidencing a loan, of any specified manner of repayment, of any security held
    for the loan, of any partial repayment, of any demand for payment prior to
    separation or evidence of expectation or likelihood of repayment, and the
    presence of advances to their other children  together
outweighed
the evidence of her personal assumptions.

[31]

I will say more later on the appropriateness of
    considering these factors in distinguishing between a gift and loan. For the present
    purposes, absent an error in his approach to the legal question, the motion
    judge was entitled to find that there was no issue requiring a trial and to
    award summary judgment. I see no such error.

(2)

Striking Parts of the Husbands Affidavit

[32]

The husband asserts that the motion judge erred
    in striking parts of his affidavit dated August 11, 2016, delivered in response
    to the summary judgment motion. The decision to strike was based primarily on
    the husbands failure to disclose documents and to answer undertakings and
    refusals on his questioning.

[33]

The husband contests the striking out of passages
    in which he pointed out errors in the wifes assumptions and calculations relating
    to the investment accounts. He says that striking these passages ought to have
    been reserved as a last resort and deprived the court of important evidence
    relevant to the equalization issue. The husband also contends that the motion
    judge erred in concluding that the husband had failed to comply with earlier
    disclosure orders, as this contradicted the findings of Flynn J., when on June
    13, 2016 he dismissed the wifes motion to strike the husbands pleadings.

[34]

I disagree.

[35]

The last resort principle is relevant to an order
    striking a partys pleading  in effect, permitting the matter to proceed on an
    unopposed basis, without the participation of the defaulting party. This
    sanction should only be imposed in exceptional circumstances and where no
    other remedy would suffice:
Chiaramonte v. Chiaramonte
, 2013 ONCA 641, [2013] O.J. No. 4790, at para. 31;
Carpenter
    v. Carpenter
, 2016 ONCA 313 (C.A., in chambers), at para.
    19.

[36]

Flynn J. was not prepared to strike out the
    husbands pleadings. He dismissed the wifes motion to strike the husbands
    pleadings for failure to comply with disclosure orders on the basis that the orders
    only required best efforts, and therefore were not mandatory, precise and
    capable of enforcement to a degree that would justify striking the pleadings
    for non-compliance.

[37]

By contrast, the motion judge on summary
    judgment did not strike the husbands pleadings, and his order did not prevent
    the husbands participation in the motion. Rather, the motion judge struck
    paragraphs from the husbands affidavit containing evidence of the husband,
    which ought to have been supported by documents he failed to disclose.

[38]

Rule 19 of the
Family Law Rules

provides that where a party does not follow the disclosure rule, the
    court may order that a document favourable to the partys case may not be used:
    r. 19(10)(b). More generally, r. 1(8.1) permits the court to deal with any
    failure to follow the rules by invoking the sanctions set out in r. 1(8) for
    failure to obey an order. These sanctions include an order striking out
    anyother document filed by a party and an order that all or part of a
    document that was required to be provided but was not, may not be used in the
    case: rr. 1(8)(c) and (d).

[39]

The husband did not file his own net family
    property statement. He failed to comply with orders to provide documents
    respecting his investments, and with an order requiring his answers to
    undertakings and refusals on examination. In refusing an order to strike the
    husbands pleadings, Flynn J. did not find that the husband had made full
    disclosure. There was no inconsistency between Flynn J.s findings and those of
    the motion judge.

[40]

The motion judge noted that it was evident from
    the husbands corrections to the wifes figures that he possessed information
    that he failed to disclose. In response to the errors pointed out in the
    husbands affidavit, the wife made certain corrections which were reflected in
    her amended net family property statement and in her subsequent affidavit.
    Where she continued to contest the corrections she explained why. The motion
    judge did not err in striking these paragraphs of the husbands affidavit.

[41]

Finally, I note that the husband on appeal
    asserted that the corrections in his affidavit were based on his review of accounts
    that were transferred pre-separation and others that were opened
    post-separation, and that because the accounts were not in existence at the
    valuation date, they were not caught by his disclosure obligations. He also
    says that his health issues ought to have been taken into consideration when
    the motion judge concluded he had a history of non-compliance with court
    orders.

[42]

These arguments are without merit. Without
    seeking to delineate the full scope of disclosure the husband was required to
    make, it is without question that he was required to produce the documents he
    referred to in making the corrections outlined in his affidavit, if he
    expected the court to accept this evidence. Further, the husbands health
    concerns did not excuse his failure to produce the relevant documents. His
    affidavit asserts that he spent many hours verifying the wifes lists of the
    investments and identifying errors. The order striking paragraphs from his
    affidavit simply prevented the husband from relying on evidence derived from
    documents he had obviously consulted in identifying the errors, but had not
    disclosed.

[43]

In my view, the motion judges decision was
    reasonable. It was a fair and appropriate response to the husbands failure to
    produce financial information.

(3)

Counting Dissipated Assets and Double Counting

[44]

The wifes amended net family property statement
    lists the total current value of accounts and savings as $83,499.77 in her name
    and $1,234,804.93 in the husbands name. These figures were based on
    information that the wife says was available to her, including accounts transferred,
    disposed of or dissipated by the husband prior to and after separation.

[45]

The husband asserts that the motion judge erred
    in accepting the wifes figures, which included investments that no longer
    existed or had been transferred into new accounts.

[46]

The motion judge found at para. 93 that [t]he
    evidence with respect to the bank and investment accounts [was] far from
    satisfactory. He further found that this was primarily due to the [husbands
    failure] to provide full and proper documentary disclosure of the details of
    the accounts as required by the
Family Law Rules
.

[47]

This disposes of the husbands dissipated
    assets and double counting argument. The husband cannot fail to provide a full
    accounting of the investments he managed, controlled, and ultimately liquidated
    and transferred, and then complain that the judgment was based on incomplete
    information.

(4)

Characterizing the Investment Monies

a.

Gifts vs. Loans

[48]

I now come to the central issue in this case: whether
    the motion judge erred in his characterization of the monies advanced to the
    husband and wife by the husbands parents as gifts, as opposed to property of
    the parents that the husband managed on their behalf, or loans.

[49]

The motion judge found that the presumption of
    resulting trust had been rebutted, and that the various advances made by the
    husbands parents to the husband and wife could not be characterized as loans.

[50]

The husband argues that the motion judge erred
    in concluding that all of the advances of his parents were by way of gift, in
    treating all the advances in the same way, and in failing to find that at least
    some of the monies were advanced as loans or with the intention that they
    remain the parents monies. The husband says that the evidence did not rebut
    the presumption of resulting trust.

[51]

I would not give effect to any of these
    arguments.

[52]

First, with the exception of the sum of $99,582
    (which the husband characterized as a loan), all of the other monies advanced
    were described by the husband as advances that were invested by the husband on
    behalf of his parents, with the income used for the parties living expenses.
    There was little evidence of the circumstances of the advances, other than the
    following: that the parents contributed an unspecified amount as half of the
    purchase price of the parties first matrimonial home in 1975; that when that
    home was sold one half the proceeds ($130,000) was the parents share of the
    second home in 1983; and that in 2003 the parents provided the majority of the sum
    of $457,000 from the sale of their own home. There was little to distinguish
    the circumstances of the various advances, which in any event were all
    characterized in the same manner by the husband and his mother.

[53]

In concluding that the advances were by way of
    gift, the motion judge applied the correct legal test and considered the relevant
    factors. He began his inquiry with the presumption of resulting trust and then
    weighed all the evidence to determine the parents actual intent at the time of
    the transfer:
Pecore v. Pecore
,
2007 SCC 17
,
[2007]
    1 S.C.R. 795
, at paras. 5 and 44.

[54]

Here the motion judge considered factors listed
    as relevant in a number of cases concerning monies advanced by parents. These include
    the following factors identified in the context of a loan vs. gift analysis in
Locke v. Locke
, 2000 BCSC 1300, [2000] B.C.J. No. 1850 at
    para. 21, and
Kuo v. Chu
, 2008 BCSC 504 at
    para. 78, affd 2009 BCCA 405, 97 B.C.L.R. (4th) 203, at para. 9:

1.

whether there [are] any contemporaneous documents evidencing a loan;

2.

whether the manner for repayment is specified;

3.

whether there is security held for the loan;

4.

whether there are advances to one child and not others, or advances
    of unequal amounts to various children;

5.

whether there has been any demand for payment before the separation
    of the parties;

6.

whether there has been any partial repayment; and

7.

whether there was any expectation, or likelihood, of repayment.

See also
Barber v. Magee
, 2017 ONCA 558, at para. 4.

[55]

The motion judge observed, in my view correctly,
    that [f]rom the standpoint of attempting to ascertain the intention of the
    parent making the advances, the issue is whether the parent intended to retain
    a hold on the amounts advanced, regardless of whether that be by way of a
    resulting trust or a debt obligation (at para. 77). Considering the relevant
    factors, the motion judge found that the evidence supported the conclusion that
    the monies were provided by way of gift by the husbands parents. He concluded
    that the reality of the situation [was] that there never was any expectation,
    prior to the parties separation, on the part of Lillian Chao that the
    respondent and the applicant would be required to repay any portion of the
    funds advanced by her and her husband (at para. 85).

[56]

The legal test is intent
at the time
    of the transfer.
Evidence of intention that arises
    subsequent to a transfer must be relevant to the intention of the transferor at
    the time of the transfer. The court must assess the reliability of such evidence
    and determine what weight it should be given, guarding against evidence that is
    self-serving or tends to reflect a change in intention:
Pecore
, at paras. 44 and 59;
Andrade v. Andrade
, 2016 ONCA 368, 131 O.R. (3d) 532, at para. 63.

[57]

In my view, the conclusion that the monies
    advanced to the parties were given with the intent to make a gift was amply
    supported by the objective evidence in this case. There was no error in
    principle.

b.

Gifts to Whom

[58]

I note that, although not raised directly by the
    husband as a ground of appeal, the remaining question of whether the gifts were
    to the husband alone or to both parties jointly, was not explicitly addressed
    by the motion judge.

[59]

The motion judge correctly noted that the monies
    that went into the parties matrimonial homes early in the marriage, even if
    advanced to the husband alone, lost their status as excluded assets under s.
    4(2)(5) of the
Family Law Act
.

[60]

The treatment of the remaining gifted monies does
    however depend on how they were received and then how they were invested. In
    this case some of the investment accounts were in the husbands name, some were
    in the wifes name, and the majority were in the parties names jointly. As
    this court held in
Townshend v. Townshend
,
    2012 ONCA 868, 113 O.R. (3d) 321, at paras. 32-33, it is not the case that all
    gift monies lose their excluded character when deposited into a joint account
    with a spouse. In
Townshend
, the court allowed
    the husband an exclusion for one half of the monies deposited into a joint account
    where he received the monies as a third party gift.

[61]

When the motion judges reasons in this case are
    read as a whole, however, his finding that the monies were gifted to the
    husband and wife jointly is implicit. It is on this basis that he brought into
    equalization the entirety of the investment accounts and ordered the husband to
    pay the wife the sum of $592,308.

[62]

I would also note that the payment the motion
    judge required the husband to make in respect of equalization under sections 5
    and 7 of the
Family Law Act
 primarily
    reflects the return of monies he determined were already owned by the wife. In
    her amended net family property statement dated August 26, 2016, the wife
    attributed to the husband the full value of monies in which she at the same
    time asserted an ownership interest. This was likely to reflect the fact that
    those monies were no longer in the wifes possession. The nature of her
    entitlement to the monies in which she had an ownership interest at the valuation
    date, however, is as part-owner rather than as the recipient of an equalization
    payment arising from marriage breakdown.

(5)

Order for Charge Against Matrimonial Home

[63]

Sometime after separation, the parties agreed on
    the value of the matrimonial home and consented to an order dated January 22,
    2016, transferring the wifes interest in the home to the husband for $390,000.
    The motion judge ordered a charge on the former matrimonial home, now fully
    owned by the husband, as security for payments he owed to her under the judgment.

[64]

The husband says that the January 2016 consent
    order prohibits the charge. This is because the consent order provides that [n]either
    party shall make any further claim with respect to the former matrimonial home
    once the property is transferred.

[65]

I would not give effect to this argument. Properly
    interpreted, the consent order prohibits any further claims of the wife for an
    interest in the matrimonial home, since she has received one half of its value
    as agreed between the parties. However, the charge is not in respect of a claim
    to the property, but rather secures the performance of an obligation imposed
    by the order against property that now belongs to the husband:
Family
    Law Act
,

s. 9(1)(b), s. 10(1)(d).

[66]

As there is nothing in the prior order that
    precluded the charge, there is no basis to interfere with this part of the
    judgment.

Disposition

[67]

For these reasons, I would dismiss the appeal with costs
    to the wife in the sum of $7,000, inclusive of HST and disbursements. Paragraph
    1 of the order of Broad J. dated December 20, 2016 is replaced by the following:
    The respondent shall pay to the applicant the sum of $592,308 to reflect her
    ownership interest as well as equalization.

K. van Rensburg J.A.

I agree Alexandra Hoy
    A.C.J.O.

I agree L.B. Roberts
    J.A.

Released: September 12, 2017





[1]
There is no dispute that the children have a beneficial interest in the monies
    held jointly in their names. These are not included in the disputed funds.


